Citation Nr: 1133003	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  04-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in May 2007.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's seizure disorder service connection claim was initially denied by a February 1992 Board decision.  The Veteran sought to reopen his claim in February 2002, and the Board remanded the Veteran's claim to reopen in January and December 2008 to ensure compliance with VA's duty to notify.  Thereafter, the claim to reopen was returned to the Board, and in January 2010, the Board reopened and remanded the Veteran's claim to afford him a new VA examination to address the etiology of his seizure disorder.  The Veteran was afforded the requested VA examination in March 2010, and in September 2010, the Board denied the Veteran's reopened seizure disorder service connection claim.  The Veteran then appealed the Board's denial to the Court of Appeals for Veterans Claims (Court), and the Board's decision was subsequently vacated pursuant to an April 2011 Order granting the parties' Joint Motion for Remand (Joint Motion).  The claim has now been returned to the Board for compliance with the mandates of the Joint Motion.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that he developed a seizure disorder as the result of his in-service head trauma.  The Veteran's service treatment records reflect his treatment for facial lacerations, and his post-service treatment records reflect that he was diagnosed with a seizure disorder in 1987.  Additionally, a November 2004 VA neuropsychological treatment record reflects a physician's opinion that the Veteran's in-service head trauma was likely one of multiple (eight) etiologies of his seizure disorder.  Accordingly, as referenced above, the Board remanded the Veteran's claim in January 2010 to afford the Veteran a VA examination to address the etiology of his seizure disorder, and the requested examination was completed in March 2010.  

The Board predicated its denial of the Veteran's claim in part on the VA medical opinion rendered in conjunction with this examination.  However, as reflected in the Joint Motion, the parties agreed that the medical opinion provided was insufficient, as the examiner failed to adequately support his finding that he could not render an opinion regarding the etiology of the Veteran's seizure disorder without resorting to speculation.  Specifically, the parties agreed that the examiner's opinion was inadequate because the examiner did not identify the precise basis for his inability to render the requested opinion.  The parties found that while the examiner cited the Veteran's reported length of his loss of consciousness following his head trauma, his failure to report vomiting or weakness following the in-service trauma, and his history of alcohol abuse, the examiner failed to explain why these findings were relevant to the etiology of the Veteran's seizure disorder.  Moreover, the examiner failed to cite what other facts would be necessary in order to render the requested opinion.  

Furthermore, with regard to the examiner's statement that certain "neuropsych findings" could just as likely be related to the Veteran's prior stroke as to his in-service head trauma, the parties agreed that the examiner's explanation did not clearly state which neuropsychiatric findings he was referencing.  (The Board assumed that the examiner's reference to "neuropsych findings" was a reference to findings made during the November 2004 VA neuropsychiatric treatment referenced by the examiner, rather than the radiological findings of the 2002 head CT report also referenced by the examiner.  However, this distinction was apparently unclear to the parties of the Joint Motion.)  Accordingly, the Veteran's claims file should be returned to the VA examiner who performed the Veteran's 2010 VA examination, if that examiner is available, in order to obtain a new VA opinion addressing these perceived inadequacies, as set forth above.

Additionally, a review of the Veteran's claims file reveals that he has reported on several occasions that he has received VA treatment from the Tuskegee VA Medical Center since 1977.  However, the record does not reflect that the RO has requested any VA treatment records prior to 1986.  Moreover, the record appears to reflect a gap in the Veteran's VA treatment records between 1987 and 2002, as only a single 1991 VA treatment record has been obtained from this time period.  Furthermore, the Veteran's recent VA treatment records from February 2010 to the present should also be obtained.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from February 1977 to August 1986, from June 1987 to January 2002, and from February 2010 to the present. 

2.  Upon completion of the above, return the Veteran's claims file to the examiner who performed his 2010 VA examination, if available.  If this examiner is not available, provide the Veteran's claims file to an appropriate VA medical professional.  If it is determined that a new VA examination is necessary to obtain the requested medical opinion, this should be accomplished.

The examiner should review the Veteran's claims file and a copy of this Remand for an explanation as to why the prior VA medical opinion was determined to be insufficient.  After reviewing this information, the examiner is asked to opine whether it is at least as likely as not that any currently-diagnosed seizure disorder is related to the Veteran's military service, to include an in-service head trauma (as evidenced by the removal of facial sutures in service).  

A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medical opinion cannot be rendered without resorting to mere speculation, an explanation as to why that is so is requested, including a recitation of what  missing facts or evidence would allow the examiner to render a medical opinion without resorting to speculation.  Furthermore, if the examiner determines that the Veteran's reported length of his loss of consciousness following his head trauma, his failure to report vomiting or weakness following the in-service trauma, and his history of alcohol abuse are relevant to the etiology of the his seizure disorder, the examiner should explain the significance of these factors (as well as the significance of any other factors the examiner deems relevant).  

Moreover, if the examiner determines that certain "neuropsych findings" could just as likely be related to the Veteran's prior stroke as to his in-service head trauma, the examiner should clarify which neuropsychiatric findings are being referenced (e.g. the findings of the November 2004 VA neuropsychiatric treatment record or the 2002 head CT report).

3.  Then, re-adjudicate the Veteran's claim.  If the full benefit sought with regard to the appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


